FILED
                                                                          MAY 21, 2015
                                                                  I n the Office of the Clerk of Court 

                                                                W A State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


 STATE OF WASHINGTON,                          )
                                               )
                      Respondent,                        No. 32621-7-111
                                               )
        v.                                     )
                                               )
                                                         UNPUBLISHED OPINION
 SEAN MICHAEL WRIGHT,                          )
                                               )
                      Appellant.               )


       SIDDOWAY,C.J. -     Sean M. Wright appeals his Spokane County conviction of

attempt to elude a police vehicle. RCW 46.61.024. He contends the evidence was

insufficient to support the conviction because the State failed to prove the essential

element that the officer was in uniform at the time of the pursuit. The State concedes the

error. We reverse Mr. Wright's conviction and dismiss the case.

       The attempt to elude charge against Mr. Wright stemmed from a March 6,2013

police pursuit of a vehicle registered to him. The State presented evidence that Spokane

Police Officer Sean Wheeler activated his patrol vehicle's emergency lights and siren

during the pursuit. But there was no evidence produced at trial that Officer Wheeler was

in uniform at the time of the pursuit. Mr. Wright therefore contends the evidence was

insufficient to support the conviction.
No. 32621-7-111
State v. Wright


       The test for determining the sufficiency of the evidence is whether, viewing the

evidence and all reasonable inferences from that evidence in the light most favorable to

the State, any rational trier of fact could have found the crime's essential elements

beyond a reasonable doubt. State v. Salinas, 119 Wn.2d 192,201, 829 P.2d 1068 (1992).

The requirement that the police officer be in uniform is an express element of attempt to

elude a police vehicle. RCW 46.61.024; State v. Fussell, 84 Wash. App. 126, 128, 925
P.2d 642 (1996). The State concedes there was no such proof here, and that the evidence

is therefore insufficient to support Mr. Wright's conviction. We agree and accept the

State's concession.

       Reversed and dismissed.

       A majority ofthe panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 





       Lawrence-Berrey, J.




                                             2